UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7838



YUSUF ABDUL AL-WAHHAB, a/k/a Joseph Ernest
Washington,

                                            Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; DEPARTMENT OF COR-
RECTIONS, Director; BRUNSWICK CORRECTIONAL
CENTER, Warden; SAMUEL L. BATTS, Assistant
Warden, Operations; H.D. GAULDIN, Major;
SERGEANT WALKER, Property Control Officer;
UNKNOWN AND UNNAMED PERSONS,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-95-477)

Submitted:   February 7, 1996          Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yusuf Abdul Al-Wahhab, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint. The magistrate judge* below
assessed a filing fee in accordance with Evans v. Croom, 650 F.2d
521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and recom-

mended dismissing the case without prejudice when Appellant failed

to comply with the fee order. The district court adopted the recom-

mendation after reviewing the record de novo when Appellant filed

objections to the recommendation. Finding no abuse of discretion,
we deny leave to proceed in forma pauperis and dismiss the appeal.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




      *
        The magistrate judge was acting pursuant to 28 U.S.C. §
636(b) (1988).

                                2